OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll, Suite 100Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code: (541) 770-9000 Date of fiscal year end: September 30, 2012 Date of reporting period: September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CUTLER INCOME FUND The Cutler Trust ANNUAL REPORT September 30, 2012 CUTLER INCOME FUND TABLE OF CONTENTS Page Letter to Shareholders 3 Management Discussion of Fund Performance 5 Performance Information 6 Portfolio Information 7 Schedule of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 23 About Your Fund’s Expenses 24 Federal Tax Information 25 Trustees and Officers of the Trust 26 Additional Information 28 Approval of Investment Advisory Agreement 29 2 CUTLER INCOME FUND LETTER TO SHAREHOLDERS To The Cutler Income Fund Shareholders: The Cutler Income Fund (the “Income Fund”) merged with the Elite Income Fund effective as of September 28, 2012. As with all marriages, there are details to work through! One such detail deals with the time period for financial reporting. The Elite Funds reported financial information as of a September 30th fiscal year end, and the Cutler Funds report on a June 30th fiscal year end for audited financial statement purposes. This report contains the audited financial statements of the Cutler Income Fund for the 2011-2012 fiscal year ending September 30th. Going forward, both the Income Fund’s and the Cutler Equity Fund’s audited financial information will be reported as of June 30th. Very little will change in regards to the investment style of the Income Fund. It will be managed similarly to the Elite Income Fund. The limitations on credit quality have largely been maintained and the portfolio will have an above average investment grade quality. The most significant modification that will be undertaken is the removal of the stocks in the Income Fund’s portfolio, in order to better protect the principal of the Income Fund. Beyond this adjustment, we expect only modest changes to the fiscal year end portfolio. We believe that the Income Fund’s portfolio has been well-positioned for a credit tightening cycle. In regards to portfolio positioning, the Shareholder Letter in last year’s Annual Report stated, “For the past few years we have been managing the Fund with the idea that with the government controlling rates, they would remain lower longer than most people were anticipating.” This outlook, despite many outspoken detractors, has proven largely correct. Even with continued aggressiveness from the Federal Reserve, overall inflation has remained low, which has helped keep rising interest rates at bay. This trend has been intact for several years. We believe that with sluggish economic growth and mild inflation, the low interest rate environment will continue. Despite this outlook, Cutler will look to modestly reposition the portfolio to better manage risk for the possibility of higher yields going forward and a widening of corporate securities. Positioning the portfolio for the chance of lower interest rates does not substantially reward investors for the corresponding risk associated with this stance. Cutler Investment Counsel would once again like to welcome Elite Shareholders to the Cutler Fund Family. Should you have any questions regarding this report, or about your account in general, please do not hesitate to reach out to us. We are grateful for the 25 years of dedication Dick McCormick gave to the management of the Elite Funds and are excited to carry his legacy forward. Sincerely, Matthew C. Patten Chairman The Cutler Trust Xavier J. Urpi Director of Fixed Income Cutler Investment Counsel, LLC. 3 CUTLER INCOME FUND LETTER TO SHAREHOLDERS (Continued) Before investing you should carefully consider the Income Fund’s investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. The views in this report were those of the Cutler Trust’s investment adviser as of September 30, 2012 and may not reflect its views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Income Fund and do not constitute investment advice. 4 CUTLER INCOME FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE 1) How did the Income Fund perform last year? The Income Fund was up 5.07% for the 12 month period ended September 30, 2012. 2) What were the most significant market factors affecting the Income Fund’s performance during the past year? Market factors included: 1) The decline of interest rates as a result of the Federal Reserve’s low interest rate policy 2) The narrowing of yield spread between Treasuries and corporate bonds 3) Attractiveness of equity yields compared to bonds 3) Explain the Income Fund’s performance relative to the benchmark. The Income Fund was up 5.07% for the 12 month period ended September 30, 2012. Its benchmark, the Barclays Intermediate U.S. Government Index was up 2.39% during that same period. The outperformance during this time period can be attributed to the Income Fund’s exposure to corporate bonds as well as its strategic allocation to large cap dividend paying stocks. 4) What strategies were used to manage the Income Fund? The Income Fund actively positioned itself to take advantage of the narrow spread between corporate bonds and Treasuries by selling corporate holdings with longer durations in favor of short-term corporate bonds with higher yields. The Income Fund also capitalized on equity yields by investing approximately 10% of the Fund’s assets in large cap dividend paying stocks. 5) What were the primary strategic factors that guided the management of the Income Fund? The decision of the Federal Reserve to keep U.S. Treasury interest rates artificially low and quantitative easing provided opportunities to invest in higher yielding corporate bonds and reduce exposure in long-term securities. The low yields on Treasuries also boosted the attractiveness of equities. As a result, the Income Fund invested approximately 10% of its assets in dividend paying stocks. 6) What were some of the key trends in each of the regions/significant industries the Income Fund invests in? The Income Fund focuses on securities issued in the U.S. Key trends included the decline of interest rates as a result of the Federal Reserve’s low interest rate policy, the narrowing of yield spreads between Treasuries and corporate bonds, and the attractiveness of equity yields compared to bonds. 7) Which securities helped the Income Fund’s performance? Relative to the benchmark, the Income Fund’s exposure to dividend paying stocks and longer maturing corporates and securitized bonds helped the Fund’s performance. 8) Did any securities hurt the Income Fund’s performance? Relative to the benchmark, the Income Fund’s exposure to cash and shorter maturity Treasuries hurt the Fund’s performance. 5 CUTLER INCOME FUND PERFORMANCE INFORMATION September 30, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Income Fund, Barclays Intermediate U.S. Government Index and Barclays Short-Term U.S. Government Index Average Annual Total Returns(a) (for periods ended September 30, 2012) 1 Year 5 Years 10 Years Cutler Income Fund 5.07% 6.09% 4.74% Barclays Intermediate U.S. Government Index 2.39% 5.20% 4.20% Barclays Short-Term U.S. Government Index 0.65% 2.94% 2.92% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 6 CUTLER INCOME FUND PORTFOLIO INFORMATION September 30, 2012 (Unaudited) Sector Allocation (% of Net Assets) 7 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2012 U.S. TREASURY OBLIGATIONS — 15.4% Maturity Coupon Par Value Value U.S. Treasury Notes 04/30/13 % $ $ U.S. Treasury Notes 09/30/16 % U.S. Treasury Bonds 08/15/23 % U.S. Treasury Bonds 02/15/26 % U.S. Treasury Bonds 11/15/28 % Total U.S. Treasury Obligations (Cost $2,831,163) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 5.5% Maturity Coupon Par Value Value Private Export Funding Corporation — 3.2% Private Export Funding Corporation 08/15/13 % $ $ Private Export Funding Corporation 12/15/21 % Tennessee Valley Authority — 2.3% Tennessee Valley Authority 08/01/13 % Tennessee Valley Authority 07/15/45 % Total U.S. Government Agency Obligations (Cost $1,027,226) $ OTHER GOVERNMENT OBLIGATIONS — 4.5% Maturity Coupon Par Value Value Province of Manitoba 04/28/14 % $ $ Province of Manitoba 04/03/17 % Province of Nova Scotia 07/21/15 % Total Other Government Obligations (Cost $867,793) $ MORTGAGE-BACKED SECURITIES — 4.6% Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation — 1.5% FHLMC, Series 2962-YE 09/01/18 % $ $ FHLMC, Pool #J13584 11/01/25 % FHLMC, Series 1963-Z 01/01/27 % 8 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES — 4.6% (Continued) Maturity Coupon Par Value Value Federal National Mortgage Association — 3.0% FNMA, Series 2003-3-HJ 02/01/18 % $ $ FNMA, Pool #899237 03/01/22 % FNMA, Series 2002-93-A1 03/01/32 % FNMA, Series 2006-65-TD 10/01/32 % Multifamily REMIC Trust, Series 2006-M1-D 06/01/19 % Government National Mortgage Association — 0.1% GNMA, Pool #577742 09/01/17 % Total Mortgage-Backed Securities (Cost $870,220) $ ASSET-BACKED SECURITIES — 7.2% Maturity Coupon Par Value Value Ford Credit Auto Owner Trust, Series 2009-E-A4 11/15/14 % $ $ Ford Credit Auto Owner Trust, Series 2012-A-A3 04/15/15 % FPL Recovery Funding, Series 2007-A-A2 08/01/15 % FPL Recovery Funding, Series 2007-A-A3 08/01/17 % Massachusetts RRB Special Purpose Trust, Series 2005-1-A4 03/15/15 % Mercedes-Benz Auto Receivables Trust, Series 2009-1-A3 01/15/14 % Mercedes-Benz Auto Receivables Trust, Series 2011-1-A3 03/15/14 % RSB Bond Company, LLC, Series 2007-A-A2 04/01/16 % Total Asset-Backed Securities (Cost $1,429,708) $ CORPORATE BONDS — 52.5% Maturity Coupon Par Value Value Consumer Discretionary — 6.1% DIRECTV Holdings LLC 03/01/16 % $ $ Fortune Brands, Inc. 01/15/16 % Starbucks Corporation 08/15/17 % 9 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 52.5% (Continued) Maturity Coupon Par Value Value Energy — 9.1% Anadarko Petroleum Corporation 09/15/16 % $ $ Boardwalk Pipelines, LLC 06/01/18 % Buckeye Partners, L.P. 02/01/21 % Chesapeake Energy Corporation 08/15/20 % Energy Transfer Partners, L.P. 07/01/13 % Energy Transfer Partners, L.P. 02/01/22 % Enterprise Products Partners, L.P. 08/01/66 %(a) Financials — 14.3% Bank of American Corporation 07/12/16 % Biomed Realty, L.P. 04/15/16 % Citigroup, Inc. 10/15/14 % Digital Realty Trust, L.P. 03/15/21 % Ford Motor Credit Company, LLC 05/15/15 % HSBC Finance Corporation 11/27/12 % Inter-American Development Bank 10/22/12 % Senior Housing Properties Trust 01/15/16 % Wachovia Corporation 08/01/13 % Wells Fargo & Company 10/28/15 %(a) Zions Bancorp 09/23/14 % Industrials — 3.0% BNSF Funding Trust I 12/15/55 %(b) Domtar Corporation 06/01/17 % Information Technology — 1.3% Oracle Corporation 04/15/18 % Materials — 2.9% Archer-Daniels-Midland Company 03/15/27 % Newmont Mining Corporation 03/15/22 % Telecommunication Services — 4.7% Iron Mountain, Inc. 08/15/21 % Motorola Solutions, Inc. 09/01/25 % Qwest Corporation 10/01/14 % Rogers Communications, Inc. 03/01/14 % Scripps Networks Interactive, Inc. 12/15/16 % 10 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 52.5% (Continued) Maturity Coupon Par Value Value Utilities — 11.1% AEP Texas Central Transmission Funding, LLC 07/01/13 % $ $ Ameren Corporation 05/15/14 % Ameren Illinois Company 12/15/13 % CenterPoint Energy Houston Electric, LLC 07/01/23 % NV Energy, Inc. 11/15/20 % Ohio Edison Company 10/15/38 % Sempra Energy 06/01/16 % Union Electric Company 06/15/17 % Valmont Industries, Inc. 04/20/20 % Verizon Communications, Inc. 11/01/16 % Total Corporate Bonds (Cost $9,795,904) $ COMMON STOCKS — 4.0% Shares Value Energy — 1.5% Total S.A. - ADR $ Health Care — 1.0% GlaxoSmithKline plc - ADR Industrials — 1.0% Waste Management, Inc. Materials — 0.5% E.I. du Pont de Nemours and Company Total Common Stocks(Cost$735,996) $ PREFERRED STOCKS — 1.1% Shares Value Citigroup Capital XIII (Cost $208,800) $ 11 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) EXCHANGE-TRADED FUNDS — 1.5% Shares Value iShares iBoxx $ High Yield Corporate Bond Fund (Cost $299,847) $ Total Investments at Value — 96.3% (Cost $18,066,657) $ Other Assets in Excess of Liabilities — 3.7% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Variable rate security. The rate shown is the effective interest rate as of September 30, 2012. (b) Fixed-to-floating rate security. The rate shown is the fixed rate in effect as of September 30, 2012. The fixed rate will convert to a floating rate at a predetermined date. At that date the rate increases to LIBOR plus a predetermined margin. See accompanying notes to financial statements. 12 CUTLER INCOME FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends and interest receivable Receivable for capital shares sold 88 Total assets LIABILITIES Payable to Adviser (Note 3) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 13 CUTLER INCOME FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 INVESTMENT INCOME Dividends (net of foreign tax withheld of $1,305) $ Interest Securities lending (Note 2) Total investment income EXPENSES Investment advisory fees (Note 3) Transfer agent fees Fund accounting fees Professional fees Compliance service fees Custody fees Trustees’ fees Insurance expense Printing of shareholder reports Registration and filing fees Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 14 CUTLER INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended September 30, Year Ended September 30, FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains — ) Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) from capital share transactions ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 15 CUTLER INCOME FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Years Ended September 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) Less distributions from: From net investment income ) From net realized gains — ) ) — — Total distributions ) Net asset value at end of year $ Total return (a) 5.07% 1.87% 8.74% 16.53% (0.90% ) Net assets at end of year (000’s) $ Ratios/supplementary data: Ratio of net expenses to average net assets (b) 1.52% 1.28% 1.33% 1.56% 1.24% Ratio of net investment income to average net assets 2.03% 2.51% 3.20% 4.11% 4.30% Portfolio turnover rate 53% 83% 75% 100% 106% (a) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Absent waivers by the Fund’s prior investment adviser, the ratio of expenses to average net assets would have been 1.48% and 1.05% for the years ended September 30, 2009 and 2008, respectively. See accompanying notes to financial statements. 16 CUTLER INCOME FUND NOTES TO FINANCIAL STATEMENTS September 30, 2012 1. Organization Cutler Income Fund (the “Fund”) is a diversified series of The Cutler Trust (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). Under its Trust Instrument, the Trust is authorized to issue an unlimited number of Fund shares of beneficial interest without par value. The Elite Income Fund (the “Predecessor Fund”), a series of The Elite Group of Mutual Funds, was reorganized into the Fund (the “Reorganization”), effective September 28, 2012, pursuant to an Agreement and Plan of Reorganization, dated August 27, 2012. The Reorganization was approved by the shareholders of the Predecessor Fund at a meeting held on September 27, 2012. The Predecessor Fund transferred all of its assets to the Fund in exchange for shares of the Fund and the assumption by the Fund of all the known liabilities of the Predecessor Fund. The Fund did not have any significant assets or liabilities immediately prior to the consummation of the Reorganization. Effective September 28, 2012, the Fund’s investment objective is to seek to achieve high income over the long-term. Prior to September 28, 2012, the Fund’s investment objective was to achieve the highest income return obtainable over the long term commensurate with investments in a diversified portfolio consisting primarily of investment grade debt securities. 2. Significant Accounting Policies The following summarizes the significant accounting policies of the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Portfolio securities are valued as of the close of business of the regular session of the principal exchange where the security is traded. Securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time), on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and asked price. Non-exchange traded securities for which over-the-counter quotations are available are generally valued at the closing bid price. Money market instruments that mature in sixty days or less may be valued at amortized cost unless the Fund’s investment adviser believes another valuation is more appropriate. Investments in shares of other open-end investment companies are valued at NAV per share. The Fund values securities at fair value pursuant to procedures adopted by the Board of Trustees if (1) market quotations are insufficient or not readily available or (2) the Fund’s investment adviser believes that the prices or values available are unreliable due to, among other things, the occurrence of events after the close of the securities markets on which the Fund’s securities 17 CUTLER INCOME FUND NOTES TO FINANCIAL STATEMENTS (Continued) primarily trade but before the time as of which the Fund calculates its net asset value. Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs For example, fixed income securities held by the Fund are classified as Level 2 since the values for the fixed income securities are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012 by security type: Level 1 Level 2 Level 3 Total U.S. Treasury Obligations $
